Citation Nr: 1721469	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-62 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a central skeletal system condition to include fibromyalgia or conditions of the shoulders, hips, knees, ankles, or feet.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease.

6.  Entitlement to an initial disability rating in excess of 10 percent for human immunodeficiency virus (HIV).

7.  Entitlement to a compensable disability rating for bilateral hearing loss.
8.  Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extraschedular basis.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 1981, from May 1985 to June 1985, from October 1990 to April 1991, and from January 2003 to November 2003.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that an appeal of the issue of entitlement to service connection for an acquired psychiatric disorder was previously perfected and submitted to the Board.  Nevertheless, the Veteran was granted service connection for an acquired psychiatric disorder in February 2017.  Therefore, the Veteran has already been granted the full prayer of relief sought, and the matter is no longer before the Board.

In November 2015, the Veteran filed a claim for the central skeletal system to include his back, shoulders, spine, hips, knees, ankles, and feet.  The Veteran had already been granted service connection for a lumbar spine disorder but had not been granted service connection for a shoulder, hip, knee, ankle, or foot condition.  Accordingly, the RO properly interpreted the Veteran's claim as an increased rating claim for his previously service-connected lumbar spine disorder and a claim for service connection for a central skeletal condition to include a shoulder, hip, knee, ankle, or foot disorder.  Nevertheless, the second claim should also have been expanded to take into consideration a claim for service connection for fibromyalgia as well.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  The claim has been recharacterized accordingly.

A September 2015 private medical statement refers to the Veteran's need for aid and attendance.  If the Veteran wishes to claim this benefit, he must file the appropriate form with VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for erectile dysfunction, a central skeletal condition, and hepatitis C, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for erectile dysfunction was denied in an unappealed June 2011 rating decision.

2.  Evidence received since the June 2011 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's lumbar spine disability did not manifest ankylosis or a forward flexion of 30 degrees or less.

4.  Right lower extremity radiculopathy is associated with the Veteran's service-connected lumbar spine degenerative disc disease.

5.  The Veteran's HIV did not manifest any of the conditions necessary for a disability rating in excess of 10 percent including: constitutional symptoms, refractory constitutional symptoms, diarrhea intermittent or otherwise, pathological weight loss, a T4 cell count less than 200, Hairy Cell Leukoplakia, Oral Candidiasis, opportunistic or recurrent infections, or progressive weight loss.

6.  The hearing acuity in the Veteran's right ear was shown to be productive of Level I hearing impairment throughout the period on appeal.

7.  The hearing acuity in the Veteran's left ear was shown to be productive of Level I hearing impairment throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The June 2011 rating decision that denied service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for erectile dysfunction have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3,  The criteria for a disability rating in excess of 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

4.  Right lower extremity radiculopathy is secondary to the Veteran's service-connected lumbar spine degenerative disc disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.310 (2016).

5.  The criteria for an initial disability rating in excess of 10 percent for HIV have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.88b, Diagnostic Code 6351 (2016).

6.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims decided herein is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Finally, the Board notes that the Veteran's audiological examination fully described the functional effects caused by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating the issues decided herein, because VA's duties to notify and assist have been met.

Erectile Dysfunction

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for entitlement to service connection for erectile dysfunction.  The Board finds that evidence sufficient to reopen the claim has been submitted, and the issue of entitlement to service connection for erectile dysfunction is reopened and remanded for further development.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied the Veteran service connection for erectile dysfunction in June 2011.  The decision became final after the Veteran failed to submit additional evidence or a notice of disagreement within one year of notification of the decision.

At the time of the June 2011 rating decision, the record did not contain evidence of a diagnosis of erectile dysfunction, and the RO found that there was no evidence that the Veteran had a current diagnosis of erectile dysfunction that began in or was caused by a period of service.  Since the June 2011 rating decision, the Veteran has submitted a private medical opinion diagnosing the Veteran with erectile dysfunction.  This evidence is new, material, and leads to a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Veteran's claim for entitlement to service connection for erectile dysfunction is considered reopened, and the matter is remanded for further development.

Increased Disability Ratings

The Veteran seeks increased disability ratings for multiple service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Spine

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent for a lumbar spine disorder.  The criteria for an increased disability rating have not been met.

The Veteran first sought service connection for a lumbar spine disorder in September 2006, and, in March 2007, the RO denied the Veteran service connection.  In November 2012, the Veteran submitted new and material evidence in support of this claim, and, in April 2013, the RO granted service connection and assigned an initial disability rating of 20 percent effective the date of receipt of the new and material evidence.  In November 2015, the Veteran filed an increased rating claim, and, in May 2016, the RO denied the Veteran's increased rating claim.  The Veteran appealed.
 
Spinal disability ratings are assigned pursuant to the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes and the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The Veteran underwent a VA examination in January 2016, and a VA examiner indicated that the Veteran did not have IVDS; the examiner did not indicate that the Veteran was manifesting incapacitating episodes.  Therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 20 percent is assigned when a Veteran manifests forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Neither a 50 percent disability rating nor a total disability rating is raised by the record, because the Veteran underwent a VA examination in January 2016; and the VA examiner indicated that the Veteran was not manifesting ankylosis.  Therefore, there is no adequate basis to assign a disability rating of 50 percent or a total disability rating as ankylosis of the lumbar spine is not present.  Moreover, the Board shall only consider assigning a disability rating of 40 percent based on criteria other than ankylosis.  Furthermore, the Board notes that the only remaining basis for a disability rating in excess of 20 percent is for the Veteran to manifest forward flexion of 30 degrees or less.

A September 2015 private medical opinion indicates that the Veteran reported low back pain with muscle stiffness, numbness, and tingling with poor improvement of his symptoms.  The Veteran was diagnosed with chronic low back pain and degenerative joint disease of the lumbar spine.

The Veteran underwent a VA examination in January 2016.  The Veteran reported that he experienced severe low back pain, and he claimed that it caused difficulty driving and the additional functional loss of difficulty walking.  The Veteran's forward flexion was to 40 degrees, and the examiner indicated that the reduced range of motion contributed to the functional loss of difficulty walking.  The examiner indicated that there was evidence of pain with weight bearing.  The Veteran was able to perform three repetitions of range of motion testing without additional loss of range of motion.  The examiner indicated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and that pain caused additional functional loss.  The examiner, however, was not able to express the additional functional loss in terms of degrees of limitation of motion without resorting to speculation.  The examiner indicated that the Veteran did not have a diagnosis of IVDS, and that he was not manifesting ankylosis of the spine.  The examiner noted that the Veteran made regular use of crutches.

The Veteran is not entitled to a disability rating in excess of 20 percent.  As previously noted, the only remaining basis for a disability rating in excess of 20 percent is for the Veteran to manifest forward flexion of 30 percent of less.  In January 2016, the Veteran's forward flexion was measured to 40 degrees, and the Veteran's forward flexion was not measured to 30 degrees or less during the period on appeal.  Therefore, the Veteran's forward flexion is in excess of 30 degrees, and a disability rating in excess of 20 percent is denied.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain, however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that - to the extent that the Veteran has manifested additional functional loss - he has not manifested additional functional loss impacting the range of motion of his spine.  The Board notes that the Veteran reported experiencing the additional functional loss of difficulty walking, and that the January 2016 examination indicates that the results of the examination are medically consistent with the Veteran's reports.  Nevertheless, the Veteran was able to perform three repetitions of range of motion testing without additional loss of range of motion.  Furthermore, the examiner was unable to equate the Veteran's reported functional loss to degrees of additional loss of range of motion without resorting to mere speculation.  Finally, the Board notes that the only factor that the examiner identified as causing additional functional loss was pain, and, as previously noted, pain alone is not sufficient to warrant a higher rating.  See Mitchell.  

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran has met the schedular rating criteria for a disability rating in excess of 20 percent.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease is denied.

Notwithstanding the denial of an increased rating for lumbar spine degenerative disc disease, the Board finds that the evidence supports the grant of service connection for right lower extremity radiculopathy as secondary to the lumbar spine disability.  At the January 2016 VA back examination, the diagnoses included right lower extremity radiculopathy which was specifically noted to be secondary to the degenerative disc disease of the lumbar spine.  Under these circumstances, a grant of secondary service connection is warranted, as the radiculopathy is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

HIV

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent for HIV.  A disability rating in excess of 10 percent is denied.

The Veteran first filed for service connection for HIV in November 2015, and, in May 2016, the Veteran was granted service connection and assigned an initial disability rating of 10 percent effective the date the claim was received.  The Veteran appealed.

Disability ratings for HIV are assigned pursuant to Diagnostic Code 6351.  Under Diagnostic Code 6351, a disability rating of 10 percent is assigned following the development of definite medical symptoms, a T4 cell count of 200 or more and less than 500, and prescription of approved medications, or with evidence of depression or memory loss with employment limitations.  A disability rating of 30 percent is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and the prescription of approved medications or with a T4 cell count less than 200 or Hairy Cell Leukoplakia or Oral Candidiasis.  A disability rating of 60 percent is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss or; following the development of acquired immune deficiency syndrome (AIDS) related opportunistic infection or neoplasm.  A total disability rating is assigned with AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; or HIV-related illness with debility and progressive weight loss without remission or few or brief remissions.  38 C.F.R. § 4.88b, Diagnostic Code 6351.

A September 2015 private medical opinion diagnosed the Veteran with HIV.  

The Veteran underwent a VA examination in January 2016.  The Veteran reported that he was informed he had HIV during processing for mobilization in 2003, and that he has been treated for it ever since.  The Veteran reported being prescribed medication for HIV, but he denied being hospitalized for complications of HIV.  The Veteran is not sure how he acquired HIV, but reports a past history of unprotected sex and intravenous drug use.  The examiner opined that continuous medication was required to control the Veteran's HIV-related illnesses, but the examiner also indicated that the Veteran did not have any complications due to these medications.  The examiner further indicated that the Veteran did not manifest signs, symptoms, findings, or complications attributable to HIV-related illnesses or treatment.  Additionally, the examiner noted that the Veteran did not have any opportunistic or recurrent HIV-related infectious or oncologic conditions.  The examiner did note that the Veteran did have HIV-related psychological symptoms.  The examiner referenced an August 2015 T4 cell lymphocyte count of 839 as well as a December 2015 complete blood count with the following results: hemoglobin 12.2; hematocrit 36.7; white blood cell count: 8.1; and platelets: 168.  The examiner characterized the Veteran's HIV as asymptomatic with or without lymphadenopathy or decreased T4 cell count.

The Veteran is not entitled to a disability rating in excess of 10 percent, because the weight of the evidence indicates that the Veteran's HIV is currently asymptomatic, controlled by medication, without any complications, infections, or oncologic conditions, and with a T4 cell count in excess of 200.  Accordingly, the Veteran has not manifested any of the conditions necessary for a disability rating in excess of 10 percent including: constitutional symptoms, refractory constitutional symptoms, diarrhea intermittent or otherwise, pathological weight loss, a T4 cell count less than 200, Hairy Cell Leukoplakia, Oral Candidiasis, opportunistic or recurrent infections, or progressive weight loss.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to an initial disability rating in excess of 10 percent for HIV is denied.

Hearing Loss

The Veteran is seeking an increased disability rating for his bilateral hearing loss.  The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating during the period on appeal.  

The Veteran first filed for service connection in February 2012, and, in August 2012, the RO granted service connection and assigned a noncompensable rating effective the date the claim was received.  In November 2015, the Veteran filed an increased rating claim alleging that his hearing loss had gotten worse.  The RO denied the Veteran's claim in May 2016, and he appealed.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Board notes that the Veteran submitted a September 2015 private medical opinion indicating that the Veteran reported earaches, vertigo, and hearing loss.

The Veteran underwent a VA examination in December 2015.  The measured pure tone threshold values were as follows in decibels: 


Hertz


1000
2000
3000
4000
RIGHT

40
40
45
50
LEFT

15
15
35
35

The average pure tone threshold in the right ear was 44 decibels and 25 decibels in the left ear.  The description of the Veteran's speech recognition score was 94 percent in the right ear and 100 percent in the left ear.  The Veteran reported that his hearing loss impacts ordinary conditions of daily life including the ability to work in that he had difficulty understanding speech mainly from the right side.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.

At the December 2015 examination, the right ear had a pure tone average of 44 dB and a speech recognition description of 94 percent; therefore, the right ear warranted a designation of I. The left ear had a pure tone average of 25 dB and a speech recognition description of 100 percent; therefore, the left ear warranted a designation of I.  As a result, the percentage evaluation in December 2015 was noncompensable.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test, § 4.86 does not apply.

The Veteran has provided lay reports of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  The schedular rating criteria, however, are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Here, the weight of the evidence of record fails to demonstrate that the Veteran is entitled to a compensable disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a compensable disability for bilateral hearing loss is denied.



ORDER

New and material evidence having been submitted, the Veteran's previously denied claim of entitlement to service connection for erectile dysfunction is reopened.  The claim is granted to this extent only.

A disability rating in excess of 20 percent for lumbar spine degenerative disc disease is denied.

Secondary service connection for right lower extremity radiculopathy is granted.

An initial disability rating in excess of 10 percent for HIV is denied.

A compensable disability rating for bilateral hearing loss is denied.


REMAND

Erectile Dysfunction

At issue is whether the Veteran is entitled to service connection for erectile dysfunction.  A September 2015 private medical opinion diagnosed the Veteran with erectile dysfunction.  Additionally, the Veteran has been previously granted service connection for a lumbar spine disability with neurological symptoms, and it is possible that the Veteran's lumbar spine disability could result in erectile dysfunction.  The Board finds that this is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to determine the nature and etiology of the Veteran's claimed erectile dysfunction.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Central Skeletal Condition

At issues is whether the Veteran is entitled to service connection for a central skeletal condition to include fibromyalgia or conditions of the shoulders, hips, knees, ankles, or feet.  A September 2015 private opinion diagnosed the Veteran with degenerative joint disease of the hips, knees, ankles, and feet; opining that the Veteran's musculoskeletal diseases (without clarifying which ones) were more likely than not related to a period of military service.  The Board finds that this is sufficient to trigger VA's duty to assist, and this matter must also be remanded in order to determine the nature and etiology of the claimed hip, knee, ankle, and foot disorders.  See McLendon.

Hepatitis C

The Veteran contends that he is entitled to service connection for hepatitis C.  The Veteran's treatment records indicate that he was diagnosed with hepatitis C.  The Board also notes that the Veteran was previously granted service connection for HIV; see May 2016 Rating Decision; after admitting to risk factors for HIV and hepatitis C such as unprotected sexual activity and intravenous drug use in a January 2016 VA examination.  The January 2016 VA examination does not explain why the Veteran's HIV would be related to a period of service based on a history of these risk factors, but the Veteran's hepatitis C would not.  Additionally, a September 2015 private medical opinion diagnosed the Veteran with HIV and hepatitis C, opining that the Veteran's infectious diseases (without clarifying which ones) were more likely than not related to a period of military service.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination to determine the nature and etiology of his hepatitis C.  See McLendon.
 
TDIU

The Veteran contends that he is entitled to TDIU.  The Board notes that, during the period on appeal, the Veteran does not meet the schedular rating criteria for TDIU, because he has not been assigned a single disability rating at least 60 percent disabling or a combined disability rating at least 70 percent disabling.  38 C.F.R. § 4.16.  Nevertheless, TDIU may still be granted on an extraschedular basis if the Veteran is still incapable of securing and maintaining substantially gainful employment.  Id.

The Board also notes that the Veteran has reported that he is employed full time.  The Board notes that the Veteran testified at a Board hearing in 2016 that he is currently employed.  Nevertheless, employment alone does not preclude a claim for TDIU.  TDIU may be granted if the Veteran's salary is below the poverty threshold established by the U.S. Department of Commerce, Bureau of the Census.  Id.  The Veteran has reported an income of $25,000.00; well above the required threshold.  Additionally, the Veteran may be granted TDIU despite being employed and having an income in excess of the poverty line if his employment is sheltered.  Cantrell v. Shulkin, __ Vet. App. ___ (April 2017).

The Veteran submitted a September 2015 private medical opinion indicating that the Veteran was totally disabled, and that his service-connected disabilities significantly affect his ability to perform in a competitive work environment.  The Board finds that this is sufficient to trigger VA's duty to assist, and this matter must be remanded for a VA examination.  See McLendon.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination in order to answer the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed hepatitis C is of service onset or otherwise related to a period of service?  

b.  What is the significance, if any, of the Veteran's reports of a history of unprotected sexual activity and intravenous drug use?  

c.  Is it possible that the Veteran's HIV could be related to a period of service when his hepatitis C was not?  

d.  What if any is the impact of the Veteran's claimed hepatitis C on his ability to function in an occupational environment?  

e.  What is the medical significance, if any, of the September 2015 private opinion indicating that the Veteran has a diagnosis of hepatitis C and that his infectious diseases are related to a period of service (available in VBMS: Document Type: Medical Treatment Record - Non-Government Facility; Receipt Date: June 8, 2016)?  

A complete rationale must be provided for all opinions.

2.  The Veteran should be scheduled for an appropriate VA examination to answer the following questions:

a.  Does the Veteran have a current diagnosis of erectile dysfunction and, if so, when did it first begin to manifest?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed erectile dysfunction is of service onset or otherwise related thereto?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed erectile dysfunction is proximately due to or aggravated by a service-connected disability?

d.  What is the medical significance, if any, of the September 2015 private opinion indicating that the Veteran has a diagnosis of erectile dysfunction (available in VBMS: Document Type: Medical Treatment Record - Non-Government Facility; Receipt Date: June 8, 2016)?  

A complete rationale must be provided for all opinions.

3.  The Veteran should be scheduled for an appropriate VA examination to answer the following questions:

a.  Does the Veteran have a current diagnosis of any of the following disorders: fibromyalgia or conditions of the shoulders, hips, knees, ankles, or feet; why or why not; and, if so, which disorder or disorders exist and when did it/they first begin to manifest?  

b.  Is it at least as likely as not (50 percent or greater probability) that a current diagnosis of fibromyalgia or a condition of the shoulders, hips, knees, ankles, or feet is of service onset or otherwise related thereto?

c.  Is it at least as likely as not (50 percent or greater probability) that a current diagnosis of fibromyalgia or a condition of the shoulders, hips, knees, ankles, or feet is proximately due to or aggravated by a service-connected disability?

d.  What, if any, is the impact of the Veteran's claimed central skeletal condition on his ability to function in an occupational environment?  

e.  What is the medical significance, if any, of the September 2015 private opinion indicating that the Veteran has a diagnosis of degenerative joint disease of the hips, knees, ankles, and feet (available in VBMS: Document Type: Medical Treatment Record - Non-Government Facility; Receipt Date: June 8, 2016)?  

A complete rationale must be provided for all opinions.

4.  The Veteran should be scheduled for an appropriate VA examination in order to address the following issues:

a.  Comment on the Veteran's ability to function in an occupational environment.

b.  Document any reported education or work experience.

c.  Describe functional impairment caused solely by the Veteran's service-connected disabilities.

d.  What is the medical significance, if any, of the September 2015 private opinion indicating that the Veteran is totally disabled and that his service-connected disabilities significantly affect his ability to perform in a competitive work environment (available in VBMS: Document Type: Medical Treatment Record - Non-Government Facility; Receipt Date: June 8, 2016) in light of the fact that the Veteran has previously reported that he is employed full time?

A complete rationale must be provided for all opinions.

5.  If necessary, refer the issue of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.

6.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


